NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    NICOLE JOAN GINORIO, Appellant.

                             No. 1 CA-CR 16-0400
                               FILED 3-23-2017


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201500831
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. GINORIO
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Patricia K. Norris joined.


M c M U R D I E, Judge:

¶1            Nicole Joan Ginorio (“Ginorio”) appeals her convictions of
aggravated taking the identity of another, a class 3 felony, forgery, a class 4
felony, and theft, a class 5 felony, and the resulting sentences. Ginorio’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent
search of the record, counsel found no arguable question of law that was
not frivolous. Ginorio was given the opportunity to file a supplemental
brief, but did not do so. Counsel asks this court to search the record for
reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After
reviewing the record, we affirm Ginorio’s convictions and sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶2            On March 14, 2015, a woman, later identified as Ginorio,
entered the Speed Way Mini Mart with a tax refund check payable to
another person (“D.S.”) in the amount of $2,920.00. Ginorio represented
herself as D.S., and endorsed the check by signing D.S.’s name in order to
cash the check. The mini mart did not immediately provide the cash to
Ginorio, and instead, called her on multiple occasions informing her the
check cleared and to pick up the cash. About three weeks later, Ginorio
came back into the Mini Mart and provided a California driver’s license,
Arizona driver’s license, and social security card identifying herself as D.S.
Because the ID’s matched the check, the owner gave Ginorio the cash.

¶3             Four months after this transaction, Wells Fargo contacted the
Speed Way Mini Mart informing them of the fraudulent presentment. The
store owner called the Mohave County Sheriff and filed a claim. Mohave
County Deputy Hale began investigating the matter and contacted Ginorio
two weeks after receiving the complaint, believing her to be a suspect.
Ginorio voluntarily met with Deputy Hale at the Sheriff’s department and
was read her Miranda rights. Ginorio was arrested and indicted in July 2015
with one count of aggravated taking the identify of another, a class 3 felony,
forgery, a class 4 felony, and theft, a class 5 felony.


                                        2
                           STATE v. GINORIO
                           Decision of the Court

¶4            Ginorio pled not guilty, was appointed counsel, and a two-
day jury trial took place. Ginorio testified, denying the allegations, and
admitting she had a prior felony conviction from Riverside County,
California.1 At the close of the State’s case, defense counsel moved for a
directed verdict pursuant to Arizona Rule of Criminal Procedure 20. The
superior court denied the motion. An eight-person jury found Ginorio
guilty on all counts. The court found all counts repetitive and non-
dangerous, and the Ginorio’s other prior felony convictions to be an
aggravating factor for sentencing purposes. In a pre-sentence statement,
Ginorio admitted to the court that she did commit the crime, and was guilty
and remorseful.

¶5             The court considered all aggravating and mitigating factors.
Ginorio was sentenced to the presumptive term of 6.5 years’ incarceration
regarding Count 1 with one historical prior; a presumptive term of 4.5
years’ incarceration regarding Count 2 with one historical prior felony
conviction; and a presumptive term of 2.25 years’ incarceration regarding
count 3. The sentence for Counts 1 and 2 commenced on May 25, 2016, with
the sentence for Count 3 set to commence upon completion of, and
consecutive to, the sentence imposed in Count 1. Ginorio was given 30 days’
presentence incarceration credit as to Counts 1 and 2, and ordered to pay
restitution in the amount of $2,920 to Speed Way Mini Mart.

¶6            Ginorio timely appealed and we have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A), 13-4031, and 13-4033(A)(1).2

                              DISCUSSION

¶7             We have read and reviewed counsel’s Anders brief and we
have searched the entire record for fundamental error. See Leon, 104 Ariz. at
300. We find none. The record reveals Defendant was represented by
counsel at all stages of the proceedings and all proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure. A jury was
selected and we find no improprieties in the selection or empaneling. The
jury was properly instructed, and the final instruction correctly stated the
law and covered all relevant areas to ensure the jury had the information

1      California Cause No. INF 1101478, taking the identity of another and
receiving stolen property.

2       Absent material revisions after the date of the alleged offense, we
cite to a statute’s and rule’s current version.


                                     3
                          STATE v. GINORIO
                          Decision of the Court

necessary to reach a legally correct decision. See State ex rel. Thomas v.
Granville, 211 Ariz. 468, 471, ¶ 8 (2005). Finally, Ginorio’s sentence was
within the statutory limits. See Leon, 104 Ariz. at 300.

¶8           Therefore, counsel’s obligation to represent Defendant has
ended. Counsel must only inform Defendant as to the status of the appeal
and future options. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).

                             CONCLUSION

¶9           Accordingly, we affirm Ginorio’s convictions and sentences.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       4